COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MARCELO MAILLAND,                            §             No. 08-19-00063-CR

                      Appellant,              §                Appeal from the

 v.                                           §               41st District Court

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                      State.                  §              (TC# 20160D04232)

                                           §
                                         ORDER

       The Court GRANTS Bertha Prieto’s request for an extension of time within which to file

the Reporter’s Record until July 7, 2019. NO FURTHER REQUESTS FOR EXTENSION OF

TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Bertha Prieto, Official Court Reporter for the 41st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before July 7, 2019.

       IT IS SO ORDERED this 7th day of June, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.